19-23649-rdd        Doc 60      Filed 09/18/19        Entered 09/18/19 16:40:37              Main Document
                                                     Pg 1 of 6




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Joint Administration Pending)


               ORDER AUTHORIZING RETENTION AND APPOINTMENT
            OF PRIME CLERK LLC AS CLAIMS AND NOTICING AGENT FOR
                                THE DEBTORS

         Upon the application (the “Section 156(c) Application”)2 of the above-captioned debtors

and debtors in possession (collectively, the “Debtors”), for entry of an order (this “Order”) for

the retention and appointment of Prime Clerk LLC (“Prime Clerk”) as the claims and noticing

agent (“Claims and Noticing Agent”), pursuant to 28 U.S.C. § 156(c), section 105(a) of the

Bankruptcy Code and Local Rule 5075-1, to, among other things, (a) distribute required notices

to parties in interest, (b) receive, maintain, docket and otherwise administer the proofs of claim

filed in the Debtors’ chapter 11 cases and (c) provide such other administrative services—as

required by the Debtors—that would fall within the purview of services to be provided by the

Clerk, all as more fully set forth in the Section 156(c) Application; and upon the Waisman



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Section
156(c) Application.
19-23649-rdd     Doc 60     Filed 09/18/19    Entered 09/18/19 16:40:37        Main Document
                                             Pg 2 of 6


Declaration submitted in support of the Section 156(c) Application; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. § 157(a)-(b) and 1334(b) and the Amended

Standing Order of Reference from the United States District Court for the Southern District of

New York, dated January 31, 2012; and this Court having the power to enter a final order

consistent with Article III of the United States Constitution; and this Court having found that

venue of the Section 156(c) Application in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the Debtors’ notice of the Section 156(c) Application

and opportunity for a hearing on the Section 156(c) Application were appropriate under the

circumstances and that no other notice need be provided; and this Court having reviewed the

Section 156(c) Application and having heard the statements in support of the relief requested

therein at a hearing before this Court on September 17, 2019 (the “Hearing”); and after due

deliberation this Court having determined that the legal and factual bases set forth in the Section

156(c) Application and at the Hearing establish good and sufficient cause for the relief granted

herein,

          IT IS HEREBY ORDERED THAT

          1.   Notwithstanding the terms of the Engagement Agreement attached to the Section

156(c) Application, the Section 156(c) Application is approved solely as set forth in this Order.

          2.   The Debtors are authorized to retain Prime Clerk as Claims and Noticing Agent

effective nunc pro tunc to the Petition Date under the terms of the Engagement Agreement, and

Prime Clerk is authorized and directed to perform noticing services and to receive, maintain,

record and otherwise administer the proofs of claim filed in these chapter 11 cases, and all

related tasks, all as described in the Section 156(c) Application and any other orders of the

Court.



                                                2
19-23649-rdd     Doc 60     Filed 09/18/19     Entered 09/18/19 16:40:37         Main Document
                                              Pg 3 of 6


       3.      Prime Clerk shall serve as the custodian of court records and shall be designated

as the authorized repository for all proofs of claim filed in these chapter 11 cases and is

authorized and directed to maintain official claims registers for each of the Debtors, to provide

public access to every proof of claim unless otherwise ordered by the Court, and to provide the

Clerk with a certified duplicate thereof upon the request of the Clerk.

       4.      Prime Clerk is authorized and directed to provide an electronic interface for filing

proofs of claim and to obtain a post office box or address for the receipt of proofs of claim.

       5.      Prime Clerk is authorized to take such other action to comply with all duties set

forth in the Section 156(c) Application.

       6.      The Debtors are authorized to compensate Prime Clerk in accordance with the

terms of the Engagement Agreement upon the receipt of reasonably detailed invoices setting

forth the services provided by Prime Clerk and the rates charged for each, and to reimburse

Prime Clerk for all reasonable and necessary expenses it may incur, upon the presentation of

appropriate documentation, without the need for Prime Clerk to file fee applications or otherwise

seek Court approval for the compensation of its services and reimbursement of its expenses.

       7.      Prime Clerk shall maintain records of all services showing dates, categories of

services, fees charged and expenses incurred, and shall serve monthly invoices on the Debtors,

the office of the United States Trustee, counsel for the Debtors, counsel for any official

committee, if any, monitoring the expenses of the Debtors and any party in interest who

specifically requests service of the monthly invoices.

       8.      The parties shall meet and confer in an attempt to resolve any dispute which may

arise relating to the Engagement Agreement or monthly invoices; provided that the parties may

seek resolution of the matter from this Court if resolution is not achieved.



                                                 3
19-23649-rdd     Doc 60    Filed 09/18/19     Entered 09/18/19 16:40:37        Main Document
                                             Pg 4 of 6


       9.      Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and expenses

of Prime Clerk under this Order shall be an administrative expense of the Debtors’ estates.

       10.     Prime Clerk may apply its advance to all prepetition invoices, which advance

shall be replenished to the original advance amount, and thereafter, Prime Clerk may hold its

advance under the Engagement Agreement during the chapter 11 cases as security for the

payment of fees and expenses incurred under the Engagement Agreement.

       11.     The Debtors shall indemnify Prime Clerk in accordance with the terms of the

Engagement Agreement, as modified pursuant to this Order.

       12.     All requests by Prime Clerk for the payment of indemnification as set forth in the

Engagement Agreement shall be made by means of an application to the Court and shall be

subject to review by this Court to ensure that payment of such indemnity conforms to the terms

of the Engagement Agreement and is reasonable under the circumstances of the litigation or

settlement in respect of which indemnity is sought, provided that in no event shall Prime Clerk

be indemnified in the case of its own bad faith, self-dealing, breach of fiduciary duty (if any),

gross negligence or willful misconduct. The limitation of liability section in paragraph 10 of the

Engagement Agreement is deemed to be of no force or effect with respect to the services to be

provided pursuant to this Order.

       13.     In the event that Prime Clerk seeks reimbursement from the Debtors for

attorneys’ fees and expenses in connection with the payment of an indemnity claim pursuant to

the Engagement Agreement, the invoices and supporting time records for the attorneys’ fees and

expenses shall be included in Prime Clerk’s own applications, both interim and final, but

determined by this Court after notice and a hearing.




                                                4
19-23649-rdd      Doc 60     Filed 09/18/19    Entered 09/18/19 16:40:37        Main Document
                                              Pg 5 of 6


       14.       In the event Prime Clerk is unable to provide the services set out in this Order,

Prime Clerk will immediately notify the Clerk and the Debtors’ attorney and, upon approval of

this Court, cause to have all original proofs of claim and computer information turned over to

another claims and noticing agent with the advice and consent of the Clerk and the Debtors’

attorney.

       15.       The Debtors may submit a separate retention application, pursuant to section 327

of the Bankruptcy Code and/or any applicable law, for work that is to be performed by Prime

Clerk but is not specifically authorized by this Order.

       16.       The Debtors and Prime Clerk are authorized to take all actions necessary to

effectuate the relief granted in this Order in accordance with the Section 156(c) Application

(including, without limitation, making copies of this Order, the Application, and any materials or

other information related thereto, available in any local language in a jurisdiction in which the

Debtors operate, in each case at the Debtors’ sole expense and in the Debtors’ sole discretion).

       17.       Prime Clerk shall not cease providing claims processing services during these

chapter 11 cases for any reason, including nonpayment, without an order of the Court.

       18.       In the event of any inconsistency between the Engagement Agreement, the

Section 156(c) Application and this Order, this Order shall govern.

       19.       Notwithstanding any provision in the Bankruptcy Rules to the contrary, the terms

and conditions of this Order are immediately effective and enforceable upon its entry.

       20.       Notwithstanding any term in the Engagement Agreement to the contrary, the

Court retains jurisdiction with respect to all matters arising from or related to the implementation

of this Order.




                                                 5
19-23649-rdd   Doc 60   Filed 09/18/19    Entered 09/18/19 16:40:37   Main Document
                                         Pg 6 of 6




      Dated: September 18, 2019                      /s/Robert D. Drain____________________
             White Plains, New York                  THE HONORABLE ROBERT D. DRAIN
                                                     U.S. BANKRUPTCY JUDGE




                                           6
